Citation Nr: 0302520	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  95-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips.

2.  Entitlement to service connection for compression 
neuropathy of the posterior tibial nerve (claimed as hip and 
leg nerve damage).

3.  Entitlement to service connection for asthma and 
bronchitis.

4.  Entitlement to service connection for residuals of a left 
elbow injury.

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for a deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the St. Petersburg, Florida, 
Regional Office (RO).  This case was previously before the 
Board in December 1997 and remanded, in part, for additional 
development and adjudication.  

Service connection for arthritis of the knees was granted 
while the case was in Remand status.  The only issues 
remaining are the ones listed on the title page and 
considered in the Board decision below.




FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has degenerative joint disease of both hips.

2.  There is no medical evidence that the veteran currently 
has compression neuropathy of the posterior tibial nerve.

3.  There is no medical evidence that the veteran currently 
has chronic asthma and/or bronchitis.

4.  The veteran's left elbow injury in service was acute and 
transitory and a continuing disability was not then present.  
Currently there is no medical evidence that the veteran has a 
left elbow disability.

5.  The veteran has not presented competent medical evidence 
of a relationship between service and his current hemorrhoid 
disorder.

6.  The veteran had no nose trauma during service and a 
deviated nasal septum was noted subsequent to service.  A 
deviated nasal septum did not begin during nor was it 
worsened by any period of service.


CONCLUSIONS OF LAW

1.  The veteran does not have present degenerative joint 
disease of the hips for which service connection can be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

2.  The veteran does not have present compression neuropathy 
of posterior tibial nerve, claimed as hip and leg nerve 
damage, for which service connection can be granted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  The veteran does not have a present asthma and/or 
bronchitis disorder for which service connection can be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

4.  The veteran does not have a present left elbow disability 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

5.  The veteran's hemorrhoids were not incurred in or 
aggravated during his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2002).

6.  The veteran's deviated nasal septum was not incurred in 
or aggravated during his military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in the February 1995 statement of the 
case; the December 1997 Board Remand; the November 1999 
supplemental statement of the case and the April 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  He was given the opportunity to appear and testify 
before a Member of the Board to advance any and all arguments 
in favor of his claims.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  He 
was informed in the April 2002 supplemental statement of the 
case as to what evidence he was expected to obtain and as to 
what assistance and evidence the VA would obtain.

Additionally, the veteran was afforded pertinent VA 
examinations in 1994, 1998 and 1999.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to 
the adequacy of the examinations, the Board notes that the 
reports reflect that the VA examiners reviewed and recorded 
the past medical history, noted the veteran's current 
complaints, conducted examination, and offered appropriate 
assessment and diagnosis.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

1.  Degenerative Joint Disease of the Hips

Service medical records show entries dated in December 1986 
and March 1987 with assessments of degenerative joint disease 
of the hips, however, these reports did not include any X-ray 
reports substantiating those assessments.

A post-service VA examination in March 1994 is notably 
negative for any medical evidence documenting complaints, 
findings or treatment of a bilateral hip disorder, including 
arthritis.  

During a Travel Board hearing in June 1997 the veteran 
testified that he first noticed problems with his hips in 
1984 while working the flight line.  He described symptoms of 
numbness and pain with activity.  He testified that he sought 
treatment from a service physician, but that an MRI revealed 
problems with lumbar spine. 

VA outpatient treatment records dated from February 1996 to 
June 1998 primarily show treatment for hypertension, gouty 
arthritis, and degenerative joint disease of the knees.  

The veteran underwent VA orthopedic examination in June 1998.  
At that time he complained of bilateral hip pain and chronic 
radiating low back pain.  X-rays of the hips were normal.  
The examiner concluded that the veteran did not have 
degenerative joint disease of the hips.

Additional VA outpatient treatment records dated from June 
1998 to March 2002 show ongoing treatment for various 
unrelated disorders including diabetes, hypertension, and 
gout.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
degenerative joint disease of the hips is the absence of 
medical evidence of a diagnosis.  While arthritis may be 
presumed to have been incurred in service, if shown to a 
compensable degree within 1 year of separation, that is not 
at issue here as there is no current evidence of arthritis.

While service medical records show an assessment of 
degenerative joint disease of the left hip, those reports did 
not include any X-ray reports substantiating that assessment.  
Further, X-rays of the hips on VA examinations in March 1994 
and June 1998 disclosed no evidence of arthritis, and no 
abnormalities of the bones and joints of either hip.  In 
addition, the examining physicians found no evidence of 
arthritis of the hips.  The Board concludes on the basis of 
that evidence that the veteran does not have degenerative 
arthritis of the hips.

Moreover, the veteran's reports of hip pain alone cannot 
satisfy the criteria for a current orthopedic disability.  
Even assuming that the veteran has chronic hip pain, a 
medical diagnosis is required.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history or for 
symptoms unaccompanied by a current diagnosis].  To the 
extent that the veteran contends that he currently has 
degenerative joint disease of the hips, it is now well-
established that as a lay person without medical training the 
veteran is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of degenerative joint 
disease of the hips, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).


2.  Compression Neuropathy of the Posterior Tibial Nerve

Service medical records show that in January 1979 the veteran 
was evaluated for numbness in right leg with activity 
diagnosed as slight hypalgesia.  In January 1980 he was again 
evaluated for leg numbness.  The assessment was rule out 
peripheral neuropathy and nerve entrapment.

During VA examination in March 1994, cardiovascular 
evaluation revealed the peripheral pulses were 2+ throughout.  

During a Travel Board hearing in July 1997 the veteran 
testified that he first noticed problems with the nerves in 
his leg while working the flight line.  He testified that he 
was told that his low back disorder caused the problems with 
numbness in his legs and feet.  

VA outpatient treatment records dated from February 1996 to 
June 1998 were negative for pertinent complaints.  

A VA peripheral nerve examination in July 1998 showed the 
veteran complained of occasional numbness of his left leg and 
toes beginning in 1991.  He also complained of radiating pain 
from his hip and decreased sensation in the entire leg. The 
diagnosis was left leg pain with no evidence of radiculopathy 
or evidence of a neuropathy of any kind clinically.  Nerve 
conduction studies and electromyography findings were normal.  
The examiner noted that the veteran's history was not 
consistent and concluded the veteran did not have any 
clinical evidence of a neuropathy at the posterior tibial 
nerve.  In an addendum dated in July 1999 the examiner again 
concluded there was no clinical or electrodiagnostic evidence 
of any kind of nerve damage compression in the lower 
extremities.  

VA outpatient treatment records dated from July 1998 to March 
2002 primarily show treatment for unrelated disorders, 
including diabetes, hypertension and gout.  

The Board notes the veteran's generalized complaints of 
numbness in service, which were not directly attributed to 
any nerve damage of the hip or leg.  A chronic neurological 
disorder during service is not shown.  After service the 
veteran has continued to complain of leg numbness, yet 
clinical and electrodiagnostic studies have been normal.  As 
noted at the most recent VA examination in July 1998, the 
examiner concluded that there was no clinical evidence of 
nerve damage of any kind in the lower extremities.

The veteran's complaints alone cannot satisfy the criteria 
for a current neurological disorder.  Even assuming that he 
has numbness of the lower extremities, a medical diagnosis is 
required.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis].  To the extent that the veteran contends 
that he currently has a neurological disorder, it is now 
well-established that as a lay person without medical 
training the veteran is not competent to provide probative 
evidence on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of compression 
neuropathy of the posterior tibial nerve, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


3.  Asthma and Bronchitis

Service medical records show that the veteran was treated for 
bronchitis on several occasions between October 1977 and 
March 1990.  The episodes were apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment during the 
remaining months of service.  No pertinent complaints of 
findings were recorded at the time of separation from 
service.  (It is noted that service connection has been 
granted for allergic rhinitis and for chronic sinusitis.)

During VA examination in March 1994, evaluation of the 
respiratory system was negative.  A Chest X-ray was within 
normal limits.

At his Travel Board hearing in June 1997 the veteran 
testified that he first noticed problems with asthma and 
bronchitis in 1979 or 1980.  He had congestion, shortness of 
breath, watery eyes and a burning sensation.  He testified 
that he received daily shots to relieve the symptoms.

VA outpatient treatment records dated from February 1996 to 
October 1998 show the veteran was evaluated for an acute 
episode of bronchitis in January 1998.  The veteran had a 
productive cough of greenish sputum for several days.  There 
was no fever or chills and no chest pain or shortness of 
breath.

A VA respiratory examination in June 1998 showed the examiner 
noted the veteran's history of allergic rhinitis, which had 
developed into sinusitis.  Chest X-rays revealed no acute 
disease.  Pulmonary function tests were normal both pre and 
post bronchodilator.  There was no evidence of obstructive or 
restrictive lung disease.  The diagnosis was seasonal 
allergic rhinitis.  The examiner concluded the veteran did 
not have asthma.

Although the veteran was treated for bronchitis in service, 
there is no evidence that there was a chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
Furthermore, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

During service, no opinion was provided indicating that the 
veteran continued to suffer from continuing bronchitis or 
asthma, nor was any diagnosis of chronic bronchitis 
indicated.  The in-service bronchitis episodes appear to have 
been acute and transitory and resolved by service separation.  
There is no subsequent medical evidence of record that 
suggests that the veteran has experienced post-service 
bronchitis, related to his in-service findings.  In this 
regard, the Board observes that a January 1998 VA assessment 
of acute bronchitis relates that he had few symptoms at that 
time.  Also the report provides no opinion as to the etiology 
of the current assessment, nor does it indicate that it was 
related to the veteran's in-service episodes of bronchitis.  
The remainder of the post-service medical records contain no 
diagnosis of chronic or recurrent bronchitis, nor is there 
any competent opinion to indicate that the veteran had 
continuing symptomatology as a result of the episodes of 
bronchitis or asthma during service.

The veteran's complaints of symptoms alone cannot satisfy the 
criteria for a current asthma or bronchitis.  There is no 
evidence of any diagnosed chronic respiratory disorder of 
record.  Even assuming that the veteran has respiratory 
symptoms, a medical diagnosis is required.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by history 
or for symptoms unaccompanied by a current diagnosis].  To 
the extent that the veteran contends that he currently has a 
asthma and/or bronchitis, it is now well-established that as 
a lay person without medical training the veteran is not 
competent to provide probative evidence on medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of asthma and/or 
bronchitis or current respiratory disorder, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

4.  Left Elbow Injury Residuals

Service medical records show that the veteran was treated for 
a soft tissue injury to the left elbow diagnosed as olecranon 
bursitis.  The episode was apparently acute and transitory in 
nature and resolved with treatment, by separation.

During VA examination in March 1994 the veteran provided a 
very vague history with respect to the left elbow trauma in 
service.  X-rays of the left elbow were normal.  The examiner 
concluded that the left elbow injury had resolved. 

During a Travel Board hearing in June 1997, the veteran 
testified that he probably injured his left elbow playing 
ball, but could not recall any specific trauma.  He stated 
that there was no problem with his elbow during the post 
service VA examination in 1994, but that he began having 
problems again in 1995 or 1996.  

VA outpatient treatment records dated from February 1996 to 
June 1998 primarily show treatment for unrelated disorders 
including hypertension and gouty arthritis. 

During orthopedic examination in June 1998 the veteran 
complained of left elbow pain.  The veteran reported a 
history of trauma to his left elbow while playing basketball 
in April 1987 and repeated trauma two months later while 
unloading a truck.  X-rays of the left elbow were normal.  
The examiner concluded the veteran did not have residuals of 
a left elbow injury and that the olecranon bursitis had 
resolved.

VA outpatient treatment records dated from July 1998 to March 
2002 show ongoing treatment for unrelated disorders.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§  1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  There are no post-service treatment records 
regarding a left elbow disability other than VA examination 
reports dated in 1994 and 1998.  

Here the VA examinations of record were negative for any left 
elbow disability and the veteran's complaints of occasional 
achiness alone cannot satisfy the criteria for a current 
disability.  Further, the examination reports only describe a 
history of injury, with no other clinical findings.  Moreover 
there are no current clinical residuals.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [service connection may not 
be granted for a diagnosis of a disability by history or for 
symptoms unaccompanied by a current diagnosis].  The Board 
finds that the evidence preponderates against a conclusion 
that the veteran suffered any sequelae from the left elbow 
injury other than the reports of pain during service, which 
had resolved by service separation.

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his relatively minor left elbow injury in service do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical causation.  The Board notes that 
the overwhelming medical evidence of record indicates that 
the veteran does not currently have left elbow residuals.  As 
such there is no disability to service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for a left elbow disability and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


5.  Hemorrhoids

Service medical records are negative for complaints, findings 
or treatment for hemorrhoids.

During VA examination in March 1994, the veteran did not give 
a history of hemorrhoids and there was no indication of any 
current hemorrhoids on examination.

During a Travel Board hearing in June 1997, the veteran 
testified that he could not remember when he first discovered 
a problem with hemorrhoids but that it must have been early 
in his career.  He testified that he was treated for it on 
several occasions in service with over-the-counter 
medications.  

VA outpatient treatment records dated from February 1996 to 
June 1998 were negative for hemorrhoids.  

During VA examination in August 1998 the veteran reported 
complaints of hemorrhoids for the past 8-9 years.  
Examination revealed small to moderate hemorrhoids.  The 
examiner noted the lack of documentation in the veteran's 
medical record regarding his hemorrhoids during service.

During a subsequent VA examination in August 1999 the 
examiner again noted that after extensive review of the 
service medical records there was no documentation of 
treatment for hemorrhoids.  The examiner concluded that the 
veteran had hemorrhoids for a long period of time, according 
to his history, but no documentation was seen in the medical 
records that were reviewed.  

VA outpatient treatment records dated from October 1998 to 
March 2002 negative for hemorrhoids.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hemorrhoids.  However, the disorder was not shown in service, 
nor has it been causally related to active service thereafter 
by any physician who based a diagnosis upon an accurate 
history of symptoms and medical treatment for the same during 
service.  As the veteran's current hemorrhoid disorder has 
not been medically associated with military service, there is 
no foundation upon which to allow the claim.

The veteran's allegations of entitlement have also been 
considered, but his statements are not competent evidence of 
causality.  As a layperson, he is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hemorrhoids and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).


6.  Deviated Nasal Septum

A deviated septum often is a congenital or developmental 
defect for which service connection would be precluded by 38 
C.F.R. § 3.303(c), although it may be acquired and due to 
trauma.  The veteran's service medical records do not show 
trauma to the nose.  Further, there are no in-service 
complaints, findings, or diagnoses pertaining to a deviated 
nasal septum.  

During VA examination in March 1994 the veteran complained of 
chronic nasal congestion and headaches.  Examination revealed 
the right and left nasal cavities were narrowed.  The septum 
was deviated to the right.  The examiner concluded there was 
a possible allergic component to the veteran's nasal 
congestion.  

Post service records show the veteran complained of chronic 
nasal congestion and symptoms attributable to allergic 
rhinitis and sinusitis.

During Travel Board hearing in June 1997 the veteran 
testified that he did not sustain any trauma to his nose 
while in service.  

A VA examination report dated in July 1999 the examiner noted 
the veteran's nasal septal deviation and concluded that since 
there was no history of nasal trauma, the deviation most 
likely existed prior to the military service.  

VA outpatient treatment records dated from October 1998 to 
March 2002 show treatment for unrelated disorders.  

The Court has held that "disability" means "impairment in 
earning capacity" resulting from diseases or injuries 
incurred in active service and their residual conditions.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, that 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

The weight of the medical evidence establishes that a 
deviated nasal septum did not begin in service, and assuming 
it preexisted service, it was not worsened by service. The 
Board concludes that a deviated nasal septum was neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (2002).




ORDER

Entitlement to service connection for degenerative arthritis 
of the hips is denied.

Entitlement to service connection for compression neuropathy 
of the posterior tibial nerve (claimed as hip and leg nerve 
damage) is denied.

Entitlement to service connection for asthma and bronchitis 
is denied.

Entitlement to service connection for residuals of a left 
elbow injury is denied.

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a deviated nasal septum 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


